
	
		I
		111th CONGRESS
		1st Session
		H. R. 4306
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2009
			Mr. Meek of Florida
			 (for himself, Mr. Tiberi,
			 Ms. Berkley,
			 Mr. Crowley,
			 Mr. Davis of Alabama, and
			 Mr. Herger) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the 15-year recovery period for qualified leasehold improvement
		  property, qualified restaurant property, and qualified retail improvement
		  property.
	
	
		1.Permanent extension of
			 treatment of qualifed leasehold improvement property as 15-year property for
			 purposes of depreciation deduction
			(a)In
			 generalClause (iv) of
			 section 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by
			 striking placed in service before January 1, 2010.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2009.
			2.Permanent
			 extension of treatment of qualifed restaurant property as 15-year property for
			 purposes of depreciation deduction
			(a)In
			 generalClause (v) of section
			 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by striking
			 placed in service before January 1, 2010.
			(b)Treatment To
			 include new constructionClause (i) of section 168(e)(7)(A) of such
			 Code is amended by striking , and before January 1, 2010.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
			3.Permanent
			 extension of treatment of qualifed retail improvement property as 15-year
			 property for purposes of depreciation deduction
			(a)In
			 generalClause (ix) of
			 section 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by
			 striking , and before January 1, 2010.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2009.
			
